Citation Nr: 0406923	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for sleep apnea, 
including as due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic gastrointestinal disorder. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash. 

6.  Entitlement to an increased rating for residuals of a 
coccyx fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The RO denied claims of entitlement to service connection 
for: fatigue as due to an undiagnosed illness; sleep apnea as 
due to an undiagnosed illness; joint pain as due to an 
undiagnosed illness; a chronic gastrointestinal disorder 
based on new and material evidence; and a skin rash based on 
new and material evidence.

This matter also comes before the Board on appeal from a 
March 2001 rating decision of the Cleveland RO.  The RO 
denied entitlement to an evaluation in excess of 10 percent 
for residuals of a coccyx fracture.

As to the issues of entitlement to service connection for 
skin rash and a chronic acquired gastrointestinal disorder on 
a de novo basis, service connection for fatigue as due to an 
undiagnosed illness, ad an increased evaluation for residuals 
of a coccyx fracture this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that the veteran's joint pain has been attributed 
to a known diagnosis, bilateral tendonitis which was not 
shown in service or for some years thereafter, and has not, 
on the basis of the probative and competent evidence of 
record, been linked to service on any basis.

3.  The competent and probative evidence of record 
establishes that the veteran has not been diagnosed with 
sleep apnea.

4.  The RO denied entitlement to service connection for a 
chronic gastrointestinal disorder when it issued a rating 
decision in June 1994.  

5.  Evidence submitted since the RO's final June 1994 rating 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative; and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The RO denied entitlement to service connection for a 
skin rash when it issued an unappealed decision in October 
1995.  

7.  Evidence submitted since the RO's final October 1995 
rating decision bears directly or substantially upon the 
issue at hand, is not duplicative or cumulative; and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
joint pain (diagnosed as bilateral knee tendonitis), 
including as due to an undiagnosed illness are not met. 38 
U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).

2.  The criteria for entitlement to service connection for 
sleep apnea, including as due to an undiagnosed illness are 
not met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

3.  Evidence received since the final June 1994 determination 
wherein the RO denied entitlement to service connection for a 
chronic gastrointestinal disorder, is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§, 5104, 5107(b), 5018, 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.302, 20.1103 (2003).

4.  Evidence received since the final October 1995 
determination wherein the RO denied entitlement to service 
connection for a skin rash, is new and material, and the 
veteran's claim for those benefits is reopened. 38 U.S.C.A. 
§§, 5104, 5107(b), 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Undiagnosed Illness Claims

Preliminary Matters:  Duties to Notify & to Assist

During the pendency of this appeal, legislation was passed 
that enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to this 
case even though the veteran's claims were filed in April 
1999, prior to the effective date for the new legislation.  
See VAOGCPREC 7-03.  

Recently, the United States Court of Appeals for Veteran 
Claims' (CAVC) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

The notice requirements of the VCAA have been satisfied.  
Remanding this matter for additional advisement would only 
result in prejudice to the veteran.  He was notified of the 
VCAA in December 2001.  The RO sent a letter to him 
explaining the VCAA and asking him to submit certain 
information in connection with his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would obtain.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  He was asked to 
identify all VA and private health care providers who had 
records pertinent to his claim and to complete releases for 
each such provider.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist him.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  




Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.



Persian Gulf War

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  See 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).


Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multi symptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


A.  Joint Pain

Factual Background

The veteran contends that he is entitled to service 
connection for joint pain as due to an undiagnosed illness.  
Specifically, he contends that he has chronic pain in his 
knees due to his service in the Gulf War.  

VA Form DD-214 reveals that the veteran was on active duty 
from March 1990 to his honorable discharge in March 1993.  He 
was a recipient of the National Defense Service Medal, the 
Southwest Asia Service Medal, the Sea Service Deployment 
Ribbon, and the Navy Unit Commendation.

Service medical records show the veteran complained of 
myalgia in February 1992, however; his symptoms were 
attributed to the flu.  The records were devoid of complaints 
referable to the knees.  The February 1993 Report of Medical 
History and Report of Medical examination in connection with 
his departure from service, were both negative for complaints 
of joint and/or knee pain.

The following records were devoid of any complaints of joint 
pain: the January 1994 report of VA examination; VA 
outpatient treatment records dated between 1993 and 1997; a 
July 1996 report of VA examination; and VA hospitalization 
records dated in 1997.

Private medical records from the Great Health Cooperative 
indicate the veteran complained of pain below his left calf 
in 1994.  He also complained of left tubercle pain.  The 
examiner indicated that tendonitis was suspected, however; 
Osgood-Schlatter's Disorder could not be ruled out.  X-rays 
of the left knee were normal.  

Upon VA examination in December 1994, the veteran was 
diagnosed with benign leg cramps.  Complaints of pain 
contained in private medical records from Dr. BHB dated in 
1999 were in regard to the veteran's back. 

VA outpatient treatment records dated between 1998 and 1999 
contain complaints of muscle aches in the veteran's legs and 
back.  The symptoms were attributed to residual numbness from 
the veteran's coccyx injury.  A Persian Gulf Registry Code 
Sheet indicates the veteran complained of muscle aches.

Treatment records from Marymount Hospital indicate the 
veteran complained of pains after a motor vehicle accident.  
He was diagnosed with acute traumatic myalgia.

The veteran was afforded a VA joints examination in July 
1999.  He indicated that he had the onset of bilateral knee 
pain in approximately 1992.  After physical examination, he 
was diagnosed with tendonitis of both knees.

VA outpatient treatment records dated between 2000 and 2002 
were devoid of complaints of joint pain, as was an August 
2000 report of VA spine examination.  A January 2002 letter 
from Dr. BHB was negative for complaints or diagnoses 
attributed to joint pain.  An unsigned June 2002 letter from 
Dr. BHB was also negative for findings of joint pain.

During the September 2002 RO hearing the veteran testified 
that his complaints of joint pain were referring to his 
knees.  He testified that the problem with his knees had 
begun after the Gulf War.  He indicated that his symptoms had 
continued since service.




Analysis

In the instant case, the veteran, a Persian Gulf veteran, has 
not been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  As his joint pain has an 
established current medical diagnosis, it does not constitute 
an undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  

In this regard, as noted above, the veteran's complaints of 
pain in his legs has been determined to be a residual of his 
service-connected coccyx fracture.  Further, upon VA 
examination in July 1999, his complaint of joint pain in his 
knees was diagnosed as bilateral tendonitis.

Bilateral tendonitis is a disorder which was not shown in 
service or for some years thereafter.  In any event such 
disorder has not, on the basis of the competent and probative 
medical evidence of record, been linked to active service on 
any basis.

The Board has considered the veteran's statements that his 
joint pain is due to an undiagnosed illness as a result of 
his Gulf War service; however, he has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements, therefore, are devoid of probative value.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for joint 
pain as due to an undiagnosed illness, is not warranted.  The 
preponderance of the evidence is against the veteran's claim.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of this claim and his claim must be denied. See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


B.  Sleep Apnea

Factual Background

The veteran contends that he is entitled to service 
connection for sleep apnea as due to an undiagnosed illness.  
Specifically, he contends that this disability is a result of 
his service in the Gulf War.  

VA Form DD-214 reveals that the veteran was on active duty 
from March 1990 to his honorable discharge in March 1993.  He 
was a recipient of the National Defense Service Medal, the 
Southwest Asia Service Medal, the Sea Service Deployment 
Ribbon, and the Navy Unit Commendation.

Service medical records, to include the February 1993 Report 
of Medical Examination, are devoid of any complaints or 
diagnoses of sleep apnea.  The January 1994 VA examination 
was also negative for complaints or diagnoses of sleep apnea.

Private medical records from the Great Health Cooperative 
have been associated with the claims folder.  However, they 
are negative for diagnoses of sleep apnea.  Upon VA 
examination in December 1994, the veteran complained of 
fatigue without a resulting diagnosis of sleep apnea.

VA outpatient treatment records dated between 1993 and 2002 
were devoid of a diagnosis of sleep apnea, as was a July 1996 
report of VA examination.  A 1997 report of VA 
hospitalization was also negative for sleep apnea. 

Treatment records from Dr. BHB and Marymount Hospital do not 
contain a diagnosis of sleep apnea.  Similarly, an August 
2000 report of VA examination is negative for a diagnosis of 
sleep apnea.  

Upon VA examination in July 1999, the veteran reported a 
history of a hard time falling asleep.  He denied shortness 
of breath or waking grasping for breath.  The examiner opined 
that the veteran's history was not consistent with sleep 
apnea. 


The veteran did not indicate during his September 2002 RO 
hearing that he had been diagnosed with sleep apnea.


Analysis

In the instant case, the veteran, a Persian Gulf veteran, has 
not been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).  

Moreover, there is no evidence of a current diagnosis of 
sleep apnea and in the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

As the veteran has not been found to have sleep apnea on the 
basis of the probative and competent medical evidence of 
record, there is no basis upon which to predicate a grant of 
entitlement to service connection on a general direct basis.

The Board has considered the veteran's statements that he has 
sleep apnea, as due to an undiagnosed illness as a result of 
his Gulf War service, however, he has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation. See Grottveit, supra; Espiritu, supra.  The 
veteran's statements, therefore, are devoid of probative 
value.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for sleep 
apnea as due to an undiagnosed illness, is not warranted.  
The preponderance of the evidence is against the claim.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in resolution of 
this claim and his claim must be denied. See 38 C.F.R. 
§ 3.102; Gilbert, supra.


II.  New and Material Evidence

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for a chronic acquired 
gastrointestinal disorder and skin rash has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.




Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).



In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v.
West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)). 
However, this change in the law is not applicable in this 
case because the veteran's claims were not filed on or after 
August 29, 2001, the effective date of the amendment. 
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


A.  Chronic Gastrointestinal Disorder

Factual Background

In November 1993, the veteran filed a claim of entitlement to 
service connection for stomach problems.  In a June 1994 
rating decision, the RO denied service connection for a 
chronic gastrointestinal disorder.  The RO denied the 
veteran's claim on the basis that he was not diagnosed with a 
chronic gastrointestinal disorder in service or subsequent to 
his discharge.  While the veteran appealed the RO decision, 
he did not file a substantive appeal.  As such, the June 1994 
decision became final. 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

The evidence, which was of record at the time of the June 
1994 decision wherein the RO denied entitlement to service 
connection for a chronic gastrointestinal disorder, is 
reported in pertinent part below.

Service medical records indicate the veteran complained of 
abdominal pain, diarrhea, and constipation.  He was diagnosed 
with gastroenteritis in 1991 and 1993.  Upon his February 
1993 Report of Medical History, the veteran indicated that he 
had stomach and intestinal trouble.  The examiner noted that 
the veteran complained of occasional nausea.

In January 1994, the veteran was afforded a VA examination.  
He complained of severe stomach pains that had begun in 1992.  
He denied nausea, vomiting, constipation, or diarrhea.  He 
was diagnosed with hypogastric abdominal pain of an unclear 
etiology and dyspepsia.

Evidence associated with the claims file since the June 1994 
rating is reported in pertinent part as follows.  Private 
medical records from the Great Health Cooperative were 
negative for complaints or diagnoses of a gastrointestinal 
disorder.  





During VA examination in December 1994, the veteran 
complained of stomach cramps.  He was diagnosed with 
abdominal complaints consistent with irritable bowel syndrome 
(IBS).

VA outpatient treatment records dated between 1993 and 1995 
indicate the veteran complained of abdominal pain, epigastric  
pain, and vomiting.  Examiners variously diagnosed the 
veteran with rule out peptic ulcer disease and abdominal 
pain, non-specific.

Upon VA examination in July 1996, the veteran reported of a 
history of abdominal pain since 1992.  He indicated that pain 
occurred about once per month and was associated with 
diarrhea.  He was diagnosed with abdominal pain, cause 
unknown.

VA outpatient treatment records dated between 1997 and 1999 
reveal the veteran reported vomiting and nausea.  An entry 
dated in April 1999, indicated that abdominal pain was not an 
ulcer or colitis pattern.

Treatment records from Marymount Hospital contain complaints 
of abdominal pain and vomiting.  The veteran was diagnosed 
with acute gastroenteritis.  

Upon VA examination in July 1999, the veteran complained of 
occasional abdominal pain.  He denied any problems with bowel 
movement, bleeding or vomiting.  Physical examination found 
the abdomen to be flat, soft, and without tenderness or 
organomegaly.  The examiner opined that it was a normal 
examination of the abdomen.

VA outpatient treatment records dated between 1999 and 2002, 
private medical records from Dr. BHB, and an August 2000 
report of VA examination, are negative for any complaints or 
diagnoses referable to the stomach.





Finally, the veteran presented testimony before the RO in 
September 2002.   He testified that he was treated for 
abdominal complaints in service.  
He indicated that he has had similar symptoms since his 
discharge, which he treats with over the counter medications.  
The veteran stated that he had not been given a specific 
diagnosis.


Analysis

After reviewing the evidence of record, the Board finds that 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for a chronic 
gastrointestinal disorder.   

As stated in the factual background section above, the RO in 
their June 1994 decision discussed the lack of evidence 
showing a chronic acquired gastrointestinal disorder either 
in service or subsequent to the veteran's discharge from 
service.  The "new" evidence of record reveals that the 
veteran has had continued gastrointestinal complaints 
subsequent to his discharge from service.  Further, these 
records indicate that complaints of abdominal pain, nausea, 
and vomiting, were consistent with IBS and gastroenteritis.  

The "new" evidence was not previously of record, and it is 
not considered  cumulative or redundant of evidence in the 
file at the time of the June 1994 final rating decision.  
There is evidence that the veteran may be suffering from one 
or more chronic acquired gastrointestinal disorders.  
Therefore, the new evidence of record is material and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a).  

Accordingly, the veteran's claim of entitlement to service 
connection for a chronic gastrointestinal disorder is 
reopened and to this extent, the appeal is granted. 


B.  Skin Rash

Factual Background

In 1994, the veteran filed a claim for service connection for 
a skin condition of the left hand secondary to a chemical 
spill in service.  In an October 1995 rating decision, the RO 
denied service connection for a hand rash.  The RO denied the 
veteran's claim on the basis that he was not diagnosed with a 
chronic rash of the hands in service or that any current hand 
rash was related to service.  The veteran did not appeal the 
RO decision and it became final. 38 U.S.C.A. § 7105(a)(c); 
38 C.F.R. §§ 20.302, 20.1103.  

The evidence, which was of record at the time of the October 
1995 decision wherein the RO denied entitlement to service 
connection for a hand rash, is reported in pertinent part 
below.

Service medical records show that in 1991 the veteran 
reported a rash on his hands and elbow.  He was diagnosed 
with psoriasis.  The February 1993 separation examination was 
negative for a diagnosis of a hand rash.

Upon VA examination in January 1994, the veteran's skin 
examination was unremarkable.  Private medical records from 
the Great Health Cooperative dated in 1994 indicate the 
veteran complained of a rash on his hands.  He related a 
history of spilling paint chemicals on his hand in service.  
He was variously diagnosed with chronic papular dermatitis of 
the left hand, probable eczema, and a peculiar pruritic 
papular rash on the dorsum of the hands.

A lay statement dated in December 1994 indicates that the 
veteran was constantly seeking medical treatment in service 
for a rash on his hands.  The veteran's "buddy" also 
indicated that he complained that the corpsman did not do 
anything to treat his condition.


Upon VA examination in December 1994, the veteran again 
related a history of spilling chemicals on his hand in 
service.  Dermatology examination showed a chronic papular 
eruption about two and one half by three inches square on the 
dorsum of the left hand.  The examiner indicated that the 
eruption appeared to be chronic in nature without any 
evidence of weeping or crusting.  He was diagnosed with 
chronic neuro dermatitis.

Evidence associated with the claims file since the October 
1995 rating is reported in pertinent part as follows.  VA 
outpatient treatment records dated between 1993 and 1995 show 
complaints of an itchy lesion on the dorsum of the left hand.  
These records contain a diagnosis of tinea over the left 
hand.

VA outpatient treatment records dated between 1998 and 1999 
contain complaints of sensitive skin.  The veteran was 
diagnosed with atopic dermatitis.  On a June 1999 Persian 
Gulf Registry Code Sheet he listed dermatitis.

Photographs were submitted showing a rash on the veteran's 
hand.  Additional records from the Great Health Cooperative 
dated in late 1994 indicate he continued to seek treatment 
for an itchy rash on his hands.  A pathology report revealed 
he had spongiotic dermatitis on the dorsal area of the left 
hand.  

A November 1994 entry shows he had atopic hand eczema.  The 
examiner indicated that chemical or paint exposure may have 
caused eczema to express itself but was not the cause of the 
sensitive skin condition itself.

VA outpatient treatment records dated between 1999 and 2000 
indicate the veteran complained of bumps all over his body.  

Finally, the veteran presented testimony before the local RO 
in September 2002.  He testified that he had spilled 
chemicals over his left hand in service.  He indicated that 
an itchy rash occurs about once every three months.  


Analysis

After reviewing the evidence of record, the Board finds that 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for a skin rash.   

As stated in the factual background section above, the RO in 
their October 1995 decision discussed the lack of evidence 
showing a chronic hand rash diagnosed in service or a nexus 
opinion relating a current diagnosis of skin rash to the 
veteran's service.  The "new" evidence of record reveals 
that the veteran had continued complaints of an itchy rash 
subsequent to his discharge from service.  Further, these 
records indicate that chemical or paint exposure may have 
caused his atopic eczema to express itself.  

The "new" evidence was not previously of record, and it is 
not considered  cumulative or redundant of evidence in the 
file at the time of the October 1995 final rating decision.  
Therefore, the new evidence of record is material and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a).  

Accordingly, the veteran's claim of entitlement to service 
connection for a skin rash is reopened and to this extent, 
the appeal is granted.  


ORDER

Entitlement to service connection for joint pain, including 
as due to an undiagnosed illness is denied.

Entitlement to service connection for sleep apnea, including 
as due to an undiagnosed illness is denied.




The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic gastrointestinal disorder, the appeal is granted to 
this extent only.  

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin rash, the appeal is granted to this extent only.  


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the instant case, the veteran was not notified of the VCAA 
in connection with his increased rating claim or his requests 
for service connection for a chronic gastrointestinal 
disorder and a skin rash.  Therefore, there has not been 
compliance with the directives of the VCAA.    

The veteran is currently rated as 10 percent disabled, by 
analogy, under diagnostic code 5298 for removal of the 
coccyx.  38 C.F.R. § 4.71a.  A 10 percent disabling rating is 
the maximum available under this diagnostic code. Id.  Thus, 
the Board must look to other criteria in order to determine 
whether a higher rating is warranted.

During the pendency of this claim, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  The veteran has not been provided notice 
of the regulation changes with respect to evaluating 
disabilities of the spine.  In addition, the veteran has not 
been given the opportunity to submit additional evidence or 
argument on this issue.  As the Board intends to rely on the 
new laws in adjudicating the veteran's claim, which have not 
been considered by the agency of original jurisdiction, and 
such consideration could result in a denial of the appeal; 
the Board must notify the veteran and his representative of 
its intent to do so.  See 38 C.F.R. § 20.903(c).   

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103). 

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for fatigue, gastrointestinal 
disorders, and skin disorders since 
service.  All responses to the request 
for records, to include negative 
responses, should be associated with the 
veteran's claims folder.

In this regard, VBA AMC should contact 
the veteran and request that he provide 
enough information to identify and locate 
the existing records of the private 
physician(s) who treated him for chronic 
fatigue, to include the name, address, 
and the approximate time frame covered by 
the records. VBA AMC should also obtain 
treatment records regarding chronic 
fatigue from Metro Health Hospital, 
Bremerton, Washington. 
VBA should also obtain the complete 
treatment records from Dr. BHB.  
38 C.F.R. § 3.159(c)(1)(i).  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VBA AMC can obtain 
any identified evidence.  Attempts to 
obtain the identified treatment records 
should include a follow-up request if a 
response to the initial request is not 
received. 38 C.F.R. § 3.159(c)(1).  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

5.  VBA AMC should notify the veteran that 
the rating criteria for evaluating 
disabilities of the spine were amended, 
effective from September 26, 2003. See 68 
Fed. Reg. 166, 51454-51458. (August 27, 
2003). A copy or summary of the applicable 
law to be considered must be attached.

6.  Only after the development requested 
in paragraphs 1 through 5 is completed, 
arrangements should be made with the 
appropriate VA medical facilities for the 
veteran to be afforded examinations by 
appropriately qualified medical 
specialists.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(a) A gastroenterologist must be 
requested to opine as to whether the 
veteran currently has a chronic acquired 
gastrointestinal disorder(s); and if so, 
whether it is at least as likely as not 
related to the veteran's period of active 
duty service, or if preexisting service, 
was aggravated thereby.  The examiner is 
asked to make specific reference to 
diagnoses of gastroenteritis during the 
veteran's period of service. 

(b) A dermatologist must be requested to 
opine as to whether the veteran currently 
has a skin rash; and if so, whether it is 
at least as likely as not related to the 
veteran's period of active duty service, 
or if preexisting service was aggravated 
thereby, with specific comment on 
exposure to paint and chemicals.  The 
examiner is asked to make specific 
reference to a diagnosis of psoriasis 
during the veteran's period of service.  

(c) A specialist in internal medicine 
must be requested to opine as to whether 
the veteran currently has chronic fatigue 
syndrome or a disorder manifested by 
fatigue; and if so, whether it is at 
least as likely as not related to the 
veteran's period of active duty service, 
specifically his Gulf War Service, or if 
preexisting service, was aggravated 
thereby.  

(d) An orthopedic surgeon or other 
appropriate medical specialist, who must 
be provided copies of the previous and 
amended criteria for rating disabilities 
of the spine, must be requested to opine 
as to whether the veteran's residuals of 
a coccyx fracture are manifested by: (a) 
favorable or unfavorable ankylosis of the 
lumbar spine; (b) moderate or severe 
limitation of the lumbar spine; (c) 
lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position; and/or (d) neurological 
disabilities, including, but not limited 
to, bowel or bladder impairment (the 
examiner is asked to use the most 
appropriate neurologic code or codes).

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  



In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claims of 
entitlement to: service connection for a 
chronic acquired gastrointestinal 
disorder and a skin rash on a de novo 
basis; service connection for fatigue 
including as due to an undiagnosed 
illness; and a rating in excess of 10 
percent disabling for residuals of a 
coccyx fracture.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and increased evaluation, and 
may result in their denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



